SULLIVAN, Judge,
concurring.
I concur and in doing so would reemphasize the statement by the majority concerning the requirement, vel non, of proof of a mens rea.
I am unable to reconcile various cases decided by the First and Third Districts of this Court. Somewhat more disconcerting is the fact that I am unable to reconcile the two decided by the First District, Burdine v. State (1987) 1st Dist. Ind.App., 510 N.E. 2d 1385, trans. denied, and Grogan v. State (1985) 1st Dist. Ind.App., 482 N.E.2d 300, trans. denied; nor am I able to reconcile Sewell v. State (1983) 3d Dist. Ind. *750App., 452 N.E.2d 1018, with Stanek v. State (1988) 3d Dist. Ind.App., 519 N.E.2d 1263.
In any event, however, I concur with the holding of the majority here that neither intent to violate the law nor knowledge of the suspension is essential to the conviction.